UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2014 Date of reporting period:	May 31, 2014 Item 1. Schedule of Investments: Putnam Retirement Income Fund Lifestyle 2 The fund's portfolio 5/31/14 (Unaudited) INVESTMENT COMPANIES (42.9%) (a) Shares Value Putnam Absolute Return 100 Fund Class Y (AFF) 65,569 $672,739 Putnam Absolute Return 300 Fund Class Y (AFF) 152,151 1,631,057 Putnam Absolute Return 500 Fund Class Y (AFF) 235,617 2,773,212 Putnam Absolute Return 700 Fund Class Y (AFF) 33,606 423,441 Putnam Money Market Fund Class A (AFF) 529,492 529,492 SPDR S&P rust 133 25,620 SPDR S&P Midcap rust 14 3,512 Total investment companies (cost $5,913,432) COMMON STOCKS (18.7%) (a) Shares Value Basic materials (0.9%) Archer Daniels-Midland Co. 485 $21,796 Asahi Kasei Corp. (Japan) 1,000 7,502 BASF SE (Germany) 81 9,327 CF Industries Holdings, Inc. 21 5,110 Domtar Corp. (Canada) 12 1,091 Dow Chemical Co. (The) 410 21,369 Fletcher Building, Ltd. (New Zealand) 962 7,321 Fortune Brands Home & Security, Inc. 93 3,718 LyondellBasell Industries NV Class A 135 13,442 Mitsubishi Chemical Holdings Corp. (Japan) 1,000 4,150 Packaging Corp. of America 32 2,213 PPG Industries, Inc. 46 9,274 Reliance Steel & Aluminum Co. 26 1,871 Rio Tinto PLC (United Kingdom) 190 9,736 Stora Enso OYJ Class R (Finland) 672 6,884 Capital goods (0.8%) ABB, Ltd. (Switzerland) 196 4,655 AGCO Corp. 55 2,968 Allegion PLC (Ireland) 61 3,196 BAE Systems PLC (United Kingdom) 1,567 11,113 Ball Corp. 50 3,018 Canon, Inc. (Japan) 200 6,604 Cummins, Inc. 101 15,446 Exelis, Inc. 113 1,930 IDEX Corp. 47 3,604 Ingersoll-Rand PLC 158 9,452 Leggett & Platt, Inc. 98 3,324 MRC Global, Inc. (NON) 53 1,526 Northrop Grumman Corp. 119 14,464 Raytheon Co. 172 16,782 Toyoda Gosei Co., Ltd. (Japan) 200 3,986 Vinci SA (France) 157 11,621 WABCO Holdings, Inc. (NON) 33 3,523 Communication services (0.8%) Belgacom SA (Belgium) 234 7,753 Bezeq The Israeli Telecommunication Corp., Ltd. (Israel) 2,118 3,798 Comcast Corp. Class A 482 25,160 Deutsche Telekom AG (Germany) 653 10,971 Nippon Telegraph & Telephone (NTT) Corp. (Japan) 100 5,962 NTT DoCoMo, Inc. (Japan) 300 5,000 Orange (France) 596 9,965 T-Mobile US, Inc. (NON) 134 4,600 Telecom Corp. of New Zealand, Ltd. (New Zealand) 1,925 4,399 Telstra Corp., Ltd. (Australia) 840 4,178 Verizon Communications, Inc. 520 25,979 Vodafone Group PLC (United Kingdom) 794 2,788 Conglomerates (0.3%) AMETEK, Inc. 132 7,007 Bouygues SA (France) (NON) 240 11,141 Danaher Corp. 219 17,176 General Electric Co. 241 6,456 Consumer cyclicals (2.2%) ADT Corp. (The) 123 3,961 Advance Auto Parts, Inc. 37 4,594 American Eagle Outfitters, Inc. 169 1,813 Asahi Glass Co., Ltd. (Japan) 1,000 5,581 Bayerische Motoren Werke (BMW) AG (Germany) 92 11,549 Coach, Inc. 115 4,682 CST Brands, Inc. 63 2,083 Dai Nippon Printing Co., Ltd. (Japan) 1,000 10,063 Daihatsu Motor Co., Ltd. (Japan) 400 6,929 Daimler AG (Registered Shares) (Germany) 56 5,321 Daito Trust Construction Co., Ltd. (Japan) 100 10,866 Expedia, Inc. 59 4,325 Gannett Co., Inc. 129 3,585 Gap, Inc. (The) 127 5,236 Geberit International AG (Switzerland) 14 4,635 Graham Holdings Co. Class B 3 2,031 Hanesbrands, Inc. 53 4,496 Home Depot, Inc. (The) 286 22,946 Host Hotels & Resorts, Inc. (R) 864 19,068 Hugo Boss AG (Germany) 49 6,963 Kimberly-Clark Corp. 223 25,054 Liberty Media Corp. Class A (NON) 41 5,212 Lowe's Cos., Inc. 365 17,184 Macy's, Inc. 150 8,984 McGraw-Hill Financial, Inc. 161 13,165 Next PLC (United Kingdom) 126 14,024 PetSmart, Inc. 53 3,046 Pitney Bowes, Inc. 119 3,288 Priceline Group, Inc. (The) (NON) 15 19,179 Reed Elsevier PLC (United Kingdom) 544 8,672 Ryman Hospitality Properties (R) 124 5,720 Scripps Networks Interactive Class A 55 4,205 SJM Holdings, Ltd. (Hong Kong) 2,000 5,764 Swire Pacific, Ltd. Class A (Hong Kong) 1,000 11,888 TABCORP Holdings, Ltd. (Australia) 2,855 9,259 Viacom, Inc. Class B 170 14,506 Wyndham Worldwide Corp. 63 4,658 Wynn Resorts, Ltd. 34 7,309 Consumer staples (1.4%) British American Tobacco (BAT) PLC (United Kingdom) 141 8,510 Colgate-Palmolive Co. 522 35,705 CVS Caremark Corp. 537 42,058 Geo Group, Inc. (The) (R) 287 9,761 ITOCHU Corp. (Japan) 500 5,933 Japan Tobacco, Inc. (Japan) 100 3,395 Kao Corp. (Japan) 100 3,967 Kirin Holdings Co., Ltd. (Japan) 400 5,675 Lawson, Inc. (Japan) 100 7,195 Liberty Interactive Corp. Class A (NON) 219 6,379 ManpowerGroup, Inc. 43 3,525 Metcash, Ltd. (Australia) 1,162 3,081 Molson Coors Brewing Co. Class B 37 2,432 Nestle SA (Switzerland) 157 12,316 Procter & Gamble Co. (The) 36 2,908 Reckitt Benckiser Group PLC (United Kingdom) 44 3,761 Sumitomo Mitsui Financial Group, Inc. (Japan) 300 3,942 Swedish Match AB (Sweden) 163 5,695 Tesco PLC (United Kingdom) 1,400 7,123 Unilever NV ADR (Netherlands) 245 10,607 Unilever PLC (United Kingdom) 87 3,908 Woolworths, Ltd. (Australia) 141 4,922 Energy (1.4%) Baker Hughes, Inc. 130 9,168 BP PLC (United Kingdom) 2,043 17,225 Cabot Oil & Gas Corp. 134 4,856 Chevron Corp. 31 3,806 ConocoPhillips 285 22,783 Dril-Quip, Inc. (NON) 18 1,840 Exxon Mobil Corp. 176 17,693 Occidental Petroleum Corp. 208 20,736 Oceaneering International, Inc. 39 2,810 Oil States International, Inc. (NON) 23 2,474 PBF Energy, Inc. Class A 37 1,181 Phillips 66 167 14,160 Royal Dutch Shell PLC Class A (United Kingdom) 390 15,330 Royal Dutch Shell PLC Class B (United Kingdom) 165 6,735 Schlumberger, Ltd. 251 26,114 Seadrill, Ltd. (Norway) 90 3,394 Statoil ASA (Norway) 145 4,444 Superior Energy Services, Inc. 78 2,589 Tesoro Corp. 47 2,641 Total SA (France) 175 12,281 Valero Energy Corp. 152 8,520 Financials (5.7%) Alexandria Real Estate Equities, Inc. (R) 11 837 Allianz SE (Germany) 19 3,222 Allied World Assurance Co. Holdings AG 81 3,038 American Campus Communities, Inc. (R) 242 9,399 American Capital Agency Corp. (R) 130 3,085 American Financial Group, Inc. 61 3,561 American Realty Capital Properties, Inc. (R) 338 4,195 AMP, Ltd. (Australia) 1,444 7,118 Aon PLC 190 17,089 Associated Banc-Corp. 251 4,325 Australia & New Zealand Banking Group, Ltd. (Australia) 115 3,581 AvalonBay Communities, Inc. (R) 186 26,382 Aviva PLC (United Kingdom) 1,048 9,205 AXA SA (France) 131 3,234 Axis Capital Holdings, Ltd. 88 4,047 Baloise Holding AG (Switzerland) 36 4,322 Banco Santander SA (Spain) 803 8,236 Bendigo and Adelaide Bank, Ltd. (Australia) 407 4,450 Berkshire Hathaway, Inc. Class B (NON) 15 1,925 Boston Properties, Inc. (R) 97 11,706 Brandywine Realty Trust (R) 757 11,582 CaixaBank, SA (Spain) 1,196 7,275 Camden Property Trust (R) 20 1,405 CBL & Associates Properties, Inc. (R) 499 9,391 Chimera Investment Corp. (R) 351 1,106 City National Corp. 62 4,408 CNP Assurances (France) 479 10,330 Commonwealth Bank of Australia (Australia) 97 7,360 CommonWealth REIT (R) 455 11,971 CoreLogic, Inc. (NON) 196 5,592 Corio NV (Netherlands) (R) 77 3,851 DCT Industrial Trust, Inc. (R) 973 7,706 DDR Corp. (R) 44 762 Deutsche Boerse AG (Germany) 87 6,641 Digital Realty Trust, Inc. (R) 39 2,243 Discover Financial Services 255 15,078 Douglas Emmett, Inc. (R) 446 12,662 Duke Realty Corp. (R) 67 1,186 DuPont Fabros Technology, Inc. (R) 439 11,225 Equity Lifestyle Properties, Inc. (R) 206 9,010 Equity Residential Trust (R) 224 13,843 Essex Property Trust, Inc. (R) 31 5,610 Extra Space Storage, Inc. (R) 43 2,251 Federal Realty Investment Trust (R) 45 5,378 First Niagara Financial Group, Inc. 470 4,047 General Growth Properties (R) 401 9,556 Goldman Sachs Group, Inc. (The) 149 23,812 HCP, Inc. (R) 294 12,275 Health Care REIT, Inc. (R) 183 11,571 Home Properties, Inc. (R) 144 8,954 Hospitality Properties Trust (R) 288 8,355 HSBC Holdings PLC (United Kingdom) 1,054 11,116 JPMorgan Chase & Co. 617 34,287 KeyCorp 326 4,463 Kilroy Realty Corp. (R) 25 1,515 Kimco Realty Corp. (R) 628 14,394 Lexington Realty Trust (R) 392 4,449 Liberty Property Trust (R) 121 4,684 Macerich Co. (The) (R) 62 4,094 Medical Properties Trust, Inc. (R) 853 11,533 Mid-America Apartment Communities, Inc. (R) 11 796 Muenchener Rueckversicherungs AG (Germany) 15 3,325 Natixis (France) 1,367 9,317 Partners Group Holding AG (Switzerland) 13 3,449 Persimmon PLC (United Kingdom) 357 8,007 PNC Financial Services Group, Inc. 241 20,550 Post Properties, Inc. (R) 163 8,337 Prologis, Inc. (R) 385 15,981 Public Storage (R) 147 25,340 Rayonier, Inc. (R) 41 1,952 Realty Income Corp. (R) 100 4,330 Regency Centers Corp. (R) 201 10,733 Resona Holdings, Inc. (Japan) 900 4,723 Retail Properties of America, Inc. Class A (R) 656 9,866 RSA Insurance Group PLC (United Kingdom) 633 5,091 Select Income REIT (R) 209 6,005 Simon Property Group, Inc. (R) 338 56,263 SL Green Realty Corp. (R) 41 4,489 Sovran Self Storage, Inc. (R) 126 9,677 Spirit Realty Capital, Inc. (R) 290 3,274 State Street Corp. 212 13,837 Stockland (Units) (Australia) (R) 1,908 6,921 Strategic Hotels & Resorts, Inc. (NON) (R) 492 5,363 Sumitomo Mitsui Financial Group, Inc. (Japan) 100 4,058 Svenska Handelsbanken AB Class A (Sweden) 242 12,299 Swedbank AB Class A (Sweden) 131 3,484 Taubman Centers, Inc. (R) 143 10,711 Travelers Cos., Inc. (The) 182 17,008 Tryg A/S (Denmark) 33 3,149 UDR, Inc. (R) 71 1,954 Vornado Realty Trust (R) 187 20,024 Washington Prime Group, Inc. (NON) (R) 119 2,357 Weingarten Realty Investors (R) 309 9,823 Wells Fargo & Co. 42 2,133 Westpac Banking Corp. (Australia) 423 13,538 WP Carey, Inc. (R) 36 2,291 Zurich Insurance Group AG (Switzerland) 14 4,201 Health care (2.0%) AbbVie, Inc. 205 11,138 Aetna, Inc. 163 12,641 AstraZeneca PLC (United Kingdom) 191 13,714 Cardinal Health, Inc. 149 10,524 Celgene Corp. (NON) 56 8,570 Eli Lilly & Co. 133 7,961 GlaxoSmithKline PLC (United Kingdom) 280 7,514 Health Net, Inc. (NON) 35 1,399 Intuitive Surgical, Inc. (NON) 16 5,916 Jazz Pharmaceuticals PLC (NON) 10 1,419 Johnson & Johnson 339 34,395 LifePoint Hospitals, Inc. (NON) 4 245 McKesson Corp. 96 18,205 Merck & Co., Inc. 393 22,739 Novartis AG (Switzerland) 126 11,298 Omega Healthcare Investors, Inc. (R) 374 13,797 Orion OYJ Class B (Finland) 208 6,555 Pfizer, Inc. 871 25,808 Roche Holding AG-Genusschein (Switzerland) 31 9,122 Sabra Health Care REIT, Inc. (R) 106 3,104 Salix Pharmaceuticals, Ltd. (NON) 11 1,255 Sanofi (France) 87 9,303 Takeda Pharmaceutical Co., Ltd. (Japan) 300 13,622 VCA Antech, Inc. (NON) 40 1,346 Ventas, Inc. (R) 191 12,759 WellPoint, Inc. 131 14,195 Technology (2.1%) Activision Blizzard, Inc. 422 8,769 Agilent Technologies, Inc. 47 2,676 AOL, Inc. (NON) 157 5,696 Apple, Inc. 69 43,677 Broadcom Corp. Class A 503 16,031 Brocade Communications Systems, Inc. (NON) 629 5,736 CA, Inc. 269 7,718 Cadence Design Systems, Inc. (NON) 533 8,896 Cap Gemini (France) 66 4,799 EMC Corp. 808 21,460 F5 Networks, Inc. (NON) 86 9,335 Fortinet, Inc. (NON) 381 8,561 Gentex Corp. 98 2,834 Google, Inc. Class A (NON) 7 4,002 Google, Inc. Class C (NON) 7 3,927 Hoya Corp. (Japan) 300 9,330 L-3 Communications Holdings, Inc. 50 6,059 Marvell Technology Group, Ltd. 485 7,551 Microsoft Corp. 749 30,664 NetApp, Inc. 307 11,362 Nippon Electric Glass Co., Ltd. (Japan) 1,000 5,014 Oracle Corp. 790 33,196 Rockwell Automation, Inc. 74 8,960 Symantec Corp. 446 9,808 Western Digital Corp. 181 15,901 Transportation (0.4%) Alaska Air Group, Inc. 41 4,037 ComfortDelgro Corp., Ltd. (Singapore) 3,000 5,591 Delta Air Lines, Inc. 454 18,119 Deutsche Post AG (Germany) 160 5,935 Japan Airlines Co., Ltd. (Japan)(UR) 100 5,232 Southwest Airlines Co. 388 10,263 Yangzijiang Shipbuilding Holdings, Ltd. (China) 4,000 3,223 Utilities and power (0.7%) CMS Energy Corp. 140 4,165 Edison International 172 9,484 Electricite de France (EDF) (France) 187 6,565 Enagas SA (Spain) 192 5,651 Enel SpA (Italy) 1,318 7,460 Energias de Portugal (EDP) SA (Portugal) 957 4,527 ENI SpA (Italy) 143 3,643 Entergy Corp. 93 7,014 Hokuriku Electric Power Co. (Japan) 400 5,159 PG&E Corp. 231 10,596 PPL Corp. 338 11,860 Red Electrica Corporacion SA (Spain) 103 8,837 Snam SpA (Italy) 969 5,688 UGI Corp. 59 2,872 Total common stocks (cost $2,151,941) U.S. TREASURY OBLIGATIONS (9.6%) (a) Principal amount Value U.S. Treasury Bonds 2 3/4s, August 15, 2042 $100,000 $89,828 U.S. Treasury Notes 2 3/4s, November 15, 2023 20,000 20,594 2 3/8s, August 31, 2014 30,000 30,169 2s, February 15, 2023 230,000 224,160 1 3/4s, May 31, 2016 130,000 133,560 1 5/8s, August 15, 2022 90,000 85,781 1 1/8s, December 31, 2019 220,000 213,125 1s, August 31, 2016 240,000 242,867 3/4s, March 31, 2018 320,000 315,205 Total U.S. treasury obligations (cost $1,339,000) CORPORATE BONDS AND NOTES (6.3%) (a) Principal amount Value Basic materials (0.4%) ArcelorMittal SA sr. unsec. bonds 10.35s, 2019 (France) $5,000 $6,338 CF Industries, Inc. company guaranty sr. unsec. notes 5 3/8s, 2044 4,000 4,306 CF Industries, Inc. company guaranty sr. unsec. notes 5.15s, 2034 3,000 3,195 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 2,000 2,446 Glencore Finance Canada, Ltd. 144A company guaranty sr. unsec. notes 6s, 2041 (Canada) 5,000 5,405 Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 10,000 10,300 International Paper Co. sr. unsec. notes 9 3/8s, 2019 2,000 2,644 Methanex Corp. sr. unsec. unsub. notes 3 1/4s, 2019 (Canada) 2,000 2,053 Packaging Corp. of America sr. unsec. unsub. notes 4 1/2s, 2023 5,000 5,341 PPG Industries, Inc. sr. unsec. unsub. debs. 7.4s, 2019 5,000 6,144 Westvaco Corp. company guaranty sr. unsec. unsub. notes 7.95s, 2031 5,000 6,325 Capital goods (0.1%) Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. notes 5 3/4s, 2020 10,000 10,400 United Technologies Corp. sr. unsec. unsub. notes 4 1/2s, 2042 5,000 5,209 Communication services (1.4%) American Tower Corp. sr. unsec. notes 7s, 2017 (R) 5,000 5,819 CC Holdings GS V, LLC/Crown Castle GS III Corp. company guaranty sr. notes 3.849s, 2023 5,000 5,034 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. bonds 5 1/8s, 2023 10,000 10,088 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 10,000 13,429 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s, 2021 10,000 11,150 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 10,000 11,313 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 7 3/4s, 2021 (Luxembourg) 15,000 15,900 Koninklijke (Royal) KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 5,000 6,962 Level 3 Financing, Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 10,000 10,575 Orange SA sr. unsec. unsub. notes 5 3/8s, 2019 (France) 5,000 5,712 Orange SA sr. unsec. unsub. notes 4 1/8s, 2021 (France) 3,000 3,218 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 4,000 4,592 Rogers Communications, Inc. company guaranty sr. unsec. bonds 8 3/4s, 2032 (Canada) 4,000 5,642 Sprint Corp. 144A company guaranty sr. unsec. notes 7 1/4s, 2021 35,000 38,739 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 15,000 15,863 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 7.045s, 2036 (Spain) 5,000 6,314 Verizon Communications, Inc. sr. unsec. unsub. notes 6.4s, 2033 10,000 12,322 Verizon Communications, Inc. sr. unsec. unsub. notes 5.9s, 2054 200 5,129 Verizon Communications, Inc. sr. unsec. unsub. notes 5.05s, 2034 5,000 5,334 Consumer cyclicals (0.9%) 21st Century Fox America, Inc. company guaranty sr. unsec. notes 7.85s, 2039 5,000 7,034 21st Century Fox America, Inc. company guaranty sr. unsec. unsub. notes 3s, 2022 5,000 4,939 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 15,000 16,013 D.R. Horton, Inc. company guaranty sr. unsec. notes 5 3/4s, 2023 5,000 5,325 Dollar General Corp. sr. unsec. notes 3 1/4s, 2023 5,000 4,810 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 5,000 5,580 Ford Motor Co. sr. unsec. unsub. notes 9.98s, 2047 2,000 3,084 Ford Motor Co. sr. unsec. unsub. notes 7.45s, 2031 5,000 6,666 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 5,000 6,791 General Motors Financial Co., Inc. company guaranty sr. unsec. notes 3 1/4s, 2018 2,000 2,030 General Motors Financial Co., Inc. company guaranty sr. unsec. notes 2 3/4s, 2016 3,000 3,049 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 5,000 5,340 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 3 5/8s, 2024 10,000 9,998 Marriott International, Inc. sr. unsec. unsub. notes 3s, 2019 5,000 5,198 MGM Resorts International company guaranty sr. unsec. notes 5 1/4s, 2020 15,000 15,581 Neiman Marcus Group, Inc. 144A company guaranty sr. unsec. notes 8 3/4s, 2021 (PIK) 10,000 11,025 QVC, Inc. 144A company guaranty sr. notes 4.85s, 2024 2,000 2,086 Sirius XM Radio, Inc. 144A sr. unsec. bonds 5 7/8s, 2020 5,000 5,300 Walt Disney Co. (The) sr. unsec. notes 2 3/4s, 2021 5,000 5,070 Consumer staples (0.3%) Altria Group, Inc. company guaranty sr. unsec. unsub. notes 2.85s, 2022 10,000 9,653 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 5,000 5,625 CVS Pass-Through Trust 144A sr. mtge. notes 4.704s, 2036 4,956 5,234 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 7s, 2037 5,000 6,575 Molson Coors Brewing Co. company guaranty sr. unsec. unsub. notes 5s, 2042 5,000 5,418 Tyson Foods, Inc. company guaranty sr. unsec. unsub. notes 6.6s, 2016 5,000 5,505 Energy (0.5%) Anadarko Petroleum Corp. sr. notes 5.95s, 2016 2,000 2,222 Anadarko Petroleum Corp. sr. unsec. notes 6.45s, 2036 5,000 6,294 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 10,000 13,944 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 10,000 10,225 Petrobras International Finance Co. company guaranty sr. unsec. notes 3 7/8s, 2016 (Brazil) 5,000 5,159 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 4,000 4,490 Shelf Drilling Holdings, Ltd. 144A sr. notes 8 5/8s, 2018 5,000 5,375 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 5,000 5,717 Weatherford International, Ltd. of Bermuda company guaranty sr. unsec. notes 9 7/8s, 2039 (Bermuda) 5,000 7,868 Williams Partners LP sr. unsec. notes 5.4s, 2044 3,000 3,207 Williams Partners LP sr. unsec. notes 4.3s, 2024 2,000 2,075 Financials (1.5%) Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 15,000 17,888 American International Group, Inc. jr. sub. FRB bonds 8.175s, 2058 4,000 5,410 ARC Properties Operating Partnership LP/Clark Acquisition, LLC 144A company guaranty sr. unsec. unsub. notes 4.6s, 2024 (R) 5,000 5,151 Associates Corp. of North America sr. unsec. notes 6.95s, 2018 7,000 8,384 Barclays Bank PLC jr. sub. stock FRB bonds 6.278s, perpetual maturity (United Kingdom) 20,000 21,192 Berkshire Hathaway Finance Corp. company guaranty sr. unsec. unsub. notes 4.3s, 2043 5,000 4,964 BNP Paribas SA 144A jr. unsec. sub. FRN notes 5.186s, perpetual maturity (France) 4,000 4,095 CBL & Associates LP company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 (R) 5,000 5,313 CIT Group, Inc. sr. unsec. notes 5s, 2022 20,000 20,650 Citigroup, Inc. jr. unsec. sub. FRB bonds Ser. B, 5.9s, perpetual maturity 3,000 3,015 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 (R) 5,000 6,369 Duke Realty LP sr. unsec. unsub. notes 3 7/8s, 2021 (R) 5,000 5,207 Genworth Holdings, Inc. sr. unsec. unsub. notes 7.7s, 2020 5,000 6,164 HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) 10,000 10,887 HSBC Capital Funding LP 144A bank guaranty jr. unsec. sub. FRB bonds 10.176s, perpetual maturity (Jersey) 15,000 22,163 International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 7,000 7,149 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 5,000 5,900 Massachusetts Mutual Life Insurance Co. 144A notes 8 7/8s, 2039 3,000 4,797 PHH Corp. sr. unsec. unsub. notes 6 3/8s, 2021 5,000 5,213 Progressive Corp. (The) jr. unsec. sub. FRN notes 6.7s, 2037 10,000 11,080 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5.2s, 2044 5,000 5,044 Royal Bank of Scotland PLC (The) unsec. sub. FRN notes 9 1/2s, 2022 (United Kingdom) 5,000 5,888 Santander UK PLC 144A unsec. sub. notes 5s, 2023 (United Kingdom) 10,000 10,773 Springleaf Finance Corp. sr. unsec. unsub. notes 6s, 2020 10,000 10,150 USI, Inc./NY 144A sr. unsec. notes 7 3/4s, 2021 5,000 5,163 Willis Group Holdings PLC company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 5,000 5,633 WP Carey, Inc. sr. unsec. unsub. notes 4.6s, 2024 5,000 5,218 Health care (0.2%) Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 2,000 2,183 HCA, Inc. company guaranty sr. notes 3 3/4s, 2019 15,000 15,263 Service Corp. International 144A sr. unsec. unsub. notes 5 3/8s, 2024 15,000 15,207 Technology (0.3%) Apple, Inc. sr. unsec. unsub. notes 3.85s, 2043 3,000 2,781 Apple, Inc. sr. unsec. unsub. notes 3.45s, 2024 5,000 5,073 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 25,000 27,125 Jabil Circuit, Inc. sr. unsec. notes 8 1/4s, 2018 2,000 2,380 Utilities and power (0.7%) AES Corp./Virginia (The) sr. unsec. notes 8s, 2020 5,000 5,988 Consolidated Edison Co. of New York sr. unsec. unsub. notes 4.2s, 2042 5,000 4,981 Duke Energy Carolinas, LLC sr. mtge. notes 4 1/4s, 2041 5,000 5,153 Electricite de France (EDF) 144A sr. unsec. notes 6.95s, 2039 (France) 5,000 6,647 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 5,000 5,911 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 5,000 5,160 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 10,000 11,213 FirstEnergy Corp. sr. unsec. unsub. notes 4 1/4s, 2023 6,000 5,940 Kinder Morgan Energy Partners LP sr. unsec. unsub. notes 3 1/2s, 2021 5,000 5,070 Kinder Morgan, Inc./DE 144A sr. notes 5s, 2021 15,000 15,113 PPL Capital Funding, Inc. company guaranty sr. unsec. unsub. notes 4.2s, 2022 10,000 10,676 Texas-New Mexico Power Co. 144A 1st mtge. bonds Ser. A, 9 1/2s, 2019 5,000 6,520 Westar Energy, Inc. sr. mtge. notes 4 1/8s, 2042 5,000 5,018 Total corporate bonds and notes (cost $852,528) CONVERTIBLE BONDS AND NOTES (3.4%) (a) Principal amount Value Basic materials (0.1%) AK Steel Corp. cv. company guaranty sr. unsec. unsub. notes 5s, 2019 $5,000 $6,891 Cemex SAB de CV cv. unsec. sub. notes 3 3/4s, 2018 (Mexico) 7,000 10,443 Capital goods (0.1%) General Cable Corp. cv. unsec. sub. notes stepped-coupon 4 1/2s (2 1/4s, 11/15/19) 2029 (STP) 5,000 4,988 Trinity Industries, Inc. cv. unsec. sub. notes 3 7/8s, 2036 5,000 9,263 Communication services (0.1%) Clearwire Communications, LLC/Clearwire Finance, Inc. 144A cv. company guaranty sr. unsec. notes 8 1/4s, 2040 1,000 1,159 Level 3 Communications, Inc. cv. sr. unsec. unsub. notes Ser. B, 7s, 2015 4,000 6,668 Powerwave Technologies, Inc. cv. sr. unsec. sub. notes 3 7/8s, 2027 (In default) (NON) 7,000 1 Consumer cyclicals (0.8%) Callaway Golf Co. cv. sr. unsec. bonds 3 3/4s, 2019 3,000 3,600 CBIZ, Inc. 144A cv. sr. sub. notes 4 7/8s, 2015 3,000 3,795 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 5,000 9,566 Forestar Group, Inc. cv. sr. unsec. unsub. notes 3 3/4s, 2020 2,000 2,106 Host Hotels & Resorts LP 144A cv. company guaranty sr. unsec. notes 2 1/2s, 2029 (R) 4,000 6,773 Jarden Corp. 144A cv. company guaranty sr. unsec. sub. notes 1 1/8s, 2034 7,000 7,000 Lennar Corp. 144A cv. sr. notes 2 3/4s, 2020 3,000 5,608 Liberty Interactive, LLC cv. sr. unsec. unsub. bonds 3/4s, 2043 5,000 6,491 Liberty Interactive, LLC cv. sr. unsec. unsub. notes 3 1/2s, 2031 12,000 6,653 Liberty Interactive, LLC 144A cv. sr. unsec. notes 1s, 2043 6,000 6,165 M/I Homes, Inc. cv. company guaranty sr. sub. notes 3s, 2018 4,000 4,318 MGM Resorts International Co. cv. company guaranty sr. unsec. notes 4 1/4s, 2015 11,000 15,971 Navistar International Corp. 144A cv. sr. unsec. unsub. notes 4 3/4s, 2019 5,000 5,134 Priceline Group, Inc. (The) cv. sr. unsec. unsub. notes 1s, 2018 5,000 7,497 Ryland Group, Inc. (The) cv. company guaranty sr. unsub. notes 1 5/8s, 2018 4,000 5,433 Standard Pacific Corp. cv. company guaranty sr. unsec. unsub. notes 1 1/4s, 2032 5,000 6,094 TiVo, Inc. 144A cv. sr. unsec. notes 4s, 2016 3,000 3,789 TRW Automotive, Inc. cv. company guaranty sr. unsec. notes 3 1/2s, 2015 1,000 2,884 XM Satellite Radio, Inc. 144A cv. company guaranty sr. unsec. sub. notes 7s, 2014 3,000 5,424 Consumer staples (0.1%) Hertz Global Holdings, Inc. cv. sr. unsec. notes 5 1/4s, 2014 1,000 3,564 Rite Aid Corp. cv. sr. unsec. unsub. notes 8 1/2s, 2015 2,000 6,565 Vector Group, Ltd. cv. sr. unsec. FRN notes 2 1/2s, 2019 5,000 6,651 Energy (0.4%) Chesapeake Energy Corp. cv. company guaranty sr. unsec. notes 2 1/4s, 2038 15,000 14,372 Cobalt International Energy, Inc. cv. sr. unsec. unsub. notes 2 5/8s, 2019 7,000 6,536 Energy XXI Bermuda, Ltd. 144A cv. sr. unsec. notes 3s, 2018 4,000 3,873 Goodrich Petroleum Corp. cv. company guaranty sr. unsub. notes 5s, 2032 6,000 7,241 Hornbeck Offshore Services, Inc. cv. company guaranty sr. unsec. notes 1 1/2s, 2019 4,000 4,795 Peabody Energy Corp. cv. jr. unsec. sub. debs. 4 3/4s, 2041 5,000 3,891 SEACOR Holdings, Inc. 144A cv. sr. unsec. notes 3s, 2028 5,000 4,931 Vantage Drilling Co. cv. sr. unsec. unsub. notes 7 7/8s, 2042 4,000 4,375 Financials (0.4%) Ares Capital Corp. cv. sr. unsec. notes 5 3/4s, 2016 6,000 6,420 Blackstone Mortgage Trust, Inc. cv. sr. unsec. unsub. notes 5 1/4s, 2018 (R) 5,000 5,622 Cowen Group, Inc. 144A cv. sr. unsec. notes 3s, 2019 4,000 4,178 DFC Global Corp. cv. sr. unsec. unsub. notes 3 1/4s, 2017 1,000 980 Forest City Enterprises, Inc. cv. sr. unsec. notes 4 1/4s, 2018 7,000 7,844 Hercules Technology Growth Capital, Inc. cv. sr. unsec. notes 6s, 2016 4,000 5,183 iStar Financial, Inc. cv. sr. unsec. unsub. notes 3s, 2016 (R) 5,000 6,906 PHH Corp. cv. sr. unsec. notes 4s, 2014 4,000 4,190 Radian Group, Inc. cv. sr. unsec. unsub. notes 3s, 2017 3,000 4,281 Spirit Realty Capital, Inc. cv. sr. unsec. notes 2 7/8s, 2019 (R) 4,000 4,035 Starwood Property Trust, Inc. cv. sr. unsec. unsub. notes 4s, 2019 (R) 7,000 8,138 Walter Investment Management Corp. cv. sr. unsec. sub. notes 4 1/2s, 2019 2,000 1,808 Health care (0.6%) Accuray, Inc. cv. sr. unsec. notes 3 3/4s, 2016 5,000 5,806 Alere, Inc. cv. sr. unsec. sub. notes 3s, 2016 4,000 4,405 Auxilium Pharmaceuticals, Inc. cv. sr. unsec. notes 1 1/2s, 2018 3,000 3,501 Brookdale Senior Living, Inc. cv. sr. unsec. unsub. notes 2 3/4s, 2018 6,000 8,201 China Medical Technologies, Inc. cv. sr. unsec. bonds Ser. CMT, 4s, 2014 (China) (In default) (F) (NON) 5,000 400 China Medical Technologies, Inc. 144A cv. sr. unsec. notes 6 1/4s, 2016 (China) (In default) (F) (NON) 3,000 210 Cubist Pharmaceuticals, Inc. cv. sr. unsec. notes 2 1/2s, 2017 1,000 2,353 Cubist Pharmaceuticals, Inc. 144A cv. sr. unsec. notes 1 1/8s, 2018 4,000 4,468 Endo Health Solutions, Inc. cv. sr. unsec. sub. notes 1 3/4s, 2015 3,000 7,256 Gilead Sciences, Inc. cv. sr. unsec. notes 1 5/8s, 2016 4,000 14,290 HealthSouth Corp. cv. sr. unsec. sub. notes 2s, 2043 7,000 7,560 Hologic, Inc. cv. sr. unsec. unsub. notes stepped-coupon 2s (zero %, 3/1/18) 2042 (STP) 7,000 7,718 Medidata Solutions, Inc. 144A cv. sr. unsec. notes 1s, 2018 6,000 6,176 PDL BioPharma, Inc. cv. sr. unsec. unsub. notes 4s, 2018 2,000 2,248 Teleflex, Inc. cv. sr. unsec. sub. notes 3 7/8s, 2017 4,000 7,105 Technology (0.8%) Ciena, Inc. cv. sr. unsec. notes 4s, 2020 4,000 5,265 Intel Corp. cv. jr. sub. notes 3 1/4s, 2039 4,000 5,713 Micron Technology, Inc. cv. sr. unsec. bonds Ser. E, 1 5/8s, 2033 12,000 31,598 Novellus Systems, Inc. cv. sr. unsec. notes 2 5/8s, 2041 4,000 7,563 ON Semiconductor Corp. cv. company guaranty sr. unsec. sub. notes Ser. B, 2 5/8s, 2026 7,000 8,146 Safeguard Scientifics, Inc. cv. sr. unsec. bonds 5 1/4s, 2018 8,000 9,950 Salesforce.com, Inc. cv. sr. unsec. unsub. notes 1/4s, 2018 6,000 6,668 SanDisk Corp. cv. sr. unsec. notes 1 1/2s, 2017 8,000 15,300 ServiceNow, Inc. 144A cv. sr. unsec. unsub. notes zero %, 2018 3,000 3,069 TeleCommunication Systems, Inc. cv. sr. unsec. notes 7 3/4s, 2018 4,000 3,920 Vishay Intertechnology, Inc. 144A cv. sr. unsec. notes 2 1/4s, 2041 5,000 4,709 Web.com Group, Inc. cv. sr. unsec. unsub. notes 1s, 2018 3,000 3,594 Xilinx, Inc. cv. sr. unsec. notes 2 5/8s, 2017 4,000 6,628 Yahoo!, Inc. 144A cv. sr. unsec. notes zero %, 2018 6,000 6,113 Total convertible bonds and notes (cost $413,766) CONVERTIBLE PREFERRED STOCKS (1.7%) (a) Shares Value AES Trust III $3.375 cv. pfd. 89 $4,584 Alexandria Real Estate Equities, Inc. Ser. D, $1.75 cv. pfd. (R) 269 7,654 American Tower Corp. Ser. A, $5.25 cv. pfd. (R) (NON) 111 11,878 AMG Capital Trust II $2.575 cv. pfd. 183 11,323 Banc of California, Inc. $4.00 cv. pfd. (NON) 72 4,014 Bank of America Corp. Ser. L, 7.25% cv. pfd. 19 22,610 Chesapeake Energy Corp. 144A 5.75% cv. pfd. 16 19,270 Cincinnati Bell, Inc. Ser. B, $3.378 cum. cv. pfd. 180 8,654 Continental Financial Trust II $3.00 cv. pfd. 155 7,740 Crown Castle International Corp. Ser. A, $4.50 cv. pfd. (R) 102 10,659 Dominion Resources, Inc. Ser. A, $3.063 cv. pfd. 161 9,224 El Paso Energy Capital Trust I $2.375 cv. pfd. 177 9,392 EPR Properties Ser. C, $1.44 cv. pfd. (R) 267 5,995 FelCor Lodging Trust, Inc. Ser. A, $0.488 cum. cv. pfd. (R) 263 6,579 Genesee & Wyoming, Inc. $5.00 cv. pfd. 64 8,188 Halcon Resources Corp. Ser. A, 5.75% cv. pfd. 7 7,371 Health Care REIT, Inc. Ser. I, $3.25 cv. pfd. (R) 117 6,932 Iridium Communications, Inc. Ser. B, 6.75% cv. pfd. (NON) 5 1,585 Iridium Communications, Inc. 144A $7.00 cv. pfd. 26 2,776 Maiden Holdings, Ltd. Ser. B, $3.625 cv. pfd. (Bermuda) 120 5,820 McDermott International, Inc. $1.563 cv. pfd. (NON) 129 3,373 MetLife, Inc. $1.25 cv. pfd. 167 4,935 NextEra Energy, Inc. $2.799 cv. pfd. 146 9,367 OFG Bancorp Ser. C, 8.75% cv. pfd. (Puerto Rico) 4 6,641 Post Holdings, Inc. 144A $3.75 cv. pfd. 41 4,805 Stanley Black & Decker, Inc. $6.25 cv. pfd. 86 9,785 United Technologies Corp. $3.75 cv. pfd. 215 14,147 Wells Fargo & Co. Ser. L, 7.50% cv. pfd. 8 9,800 Weyerhaeuser Co. Ser. A, $3.188 cv. pfd. (R) 199 11,660 Total convertible preferred stocks (cost $216,932) MORTGAGE-BACKED SECURITIES (1.4%) (a) Principal amount Value Banc of America Commercial Mortgage Trust Ser. 06-5, Class A3, 5.39s, 2047 $20,000 $20,306 FRB Ser. 05-1, Class A4, 5.171s, 2042 8,208 8,282 Citigroup/Deutsche Bank Commercial Mortgage Trust Ser. 06-CD3, Class A4, 5.658s, 2048 2,702 2,702 COMM Mortgage Trust Ser. 12-CR1, Class AM, 3.912s, 2045 13,000 13,405 Ser. 12-CR5, Class XA, IO, 1.916s, 2045 163,249 16,570 Ser. 14-CR16, Class XA, IO, 1.285s, 2047 315,748 25,445 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-LD11, Class A2, 5.789s, 2049 3,443 3,457 Ser. 04-LN2, Class A2, 5.115s, 2041 10,979 11,041 LB-UBS Commercial Mortgage Trust Ser. 05-C7, Class C, 5.35s, 2040 10,000 10,240 ML-CFC Commercial Mortgage Trust FRB Ser. 06-4, Class A2FL, 0.27s, 2049 5,326 5,316 Morgan Stanley Capital I Trust Ser. 07-IQ14, Class A2, 5.61s, 2049 9,381 9,505 UBS-Citigroup Commercial Mortgage Trust 144A Ser. 11-C1, Class AS, 5.154s, 2045 10,000 11,262 Wachovia Bank Commercial Mortgage Trust Ser. 07-C34, Class A2, 5.569s, 2046 10,073 10,088 WF-RBS Commercial Mortgage Trust Ser. 13-C12, Class AS, 3.56s, 2048 10,000 10,141 Ser. 12-C9, Class AS, 3.388s, 2045 10,000 10,013 WF-RBS Commercial Mortgage Trust 144A Ser. 13-C12, Class XA, IO, 1.51s, 2048 318,175 27,935 Total mortgage-backed securities (cost $195,177) PREFERRED STOCKS (0.1%) (a) Shares Value Citigroup, Inc. Ser. K, $1.719 pfd. 740 $19,810 Total preferred stocks (cost $19,664) SENIOR LOANS (0.1%) (a) (c) Principal amount Value Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.4s, 2018 $20,000 $18,638 Total senior loans (cost $18,814) SHORT-TERM INVESTMENTS (16.2%) (a) Principal amount/shares Value Putnam Short Term Investment Fund 0.06% (AFF) shares 2,117,170 $2,117,170 SSgA Prime Money Market Fund 0.01% (P) shares 110,000 110,000 U.S. Treasury Bills with an effective yield of 0.09%, October 16, 2014 (SEGCCS) $56,000 55,989 U.S. Treasury Bills with effective yields ranging from 0.08% to 0.09%, August 21, 2014 (SEG)(SEGCCS) 8,000 7,999 Total short-term investments (cost $2,291,149) TOTAL INVESTMENTS Total investments (cost $13,412,403) (b) FORWARD CURRENCY CONTRACTS at 5/31/14 (aggregate face value $129,814) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC British Pound Buy 6/18/14 $2,179 $2,162 $17 British Pound Sell 6/18/14 2,179 2,162 (17) Hong Kong Dollar Buy 8/20/14 3,045 3,045 — Japanese Yen Buy 8/20/14 9,601 9,625 (24) Japanese Yen Sell 8/20/14 9,601 9,575 (26) Singapore Dollar Buy 8/20/14 1,355 1,354 1 Swedish Krona Buy 6/18/14 6,991 7,212 (221) Swedish Krona Sell 6/18/14 6,991 7,255 264 Citibank, N.A. Danish Krone Buy 6/18/14 5,297 5,335 (38) Japanese Yen Buy 8/20/14 4,076 3,959 117 Credit Suisse International Australian Dollar Sell 7/17/14 5,567 5,513 (54) Japanese Yen Buy 8/20/14 3,035 3,006 29 Japanese Yen Sell 8/20/14 3,035 3,042 7 New Zealand Dollar Sell 7/17/14 11,421 11,513 92 Norwegian Krone Sell 6/18/14 2,290 2,275 (15) Swedish Krona Buy 6/18/14 6,409 6,611 (202) Swedish Krona Sell 6/18/14 6,409 6,651 242 Swiss Franc Buy 6/18/14 4,691 4,733 (42) Deutsche Bank AG British Pound Buy 6/18/14 4,359 4,336 23 British Pound Sell 6/18/14 4,358 4,306 (52) Swedish Krona Buy 6/18/14 523 719 (196) HSBC Bank USA, National Association British Pound Sell 6/18/14 503 497 (6) JPMorgan Chase Bank N.A. British Pound Sell 6/18/14 1,844 1,810 (34) Euro Sell 6/18/14 1,227 1,231 4 Singapore Dollar Buy 8/20/14 4,624 4,620 4 Swedish Krona Buy 6/18/14 2,166 2,212 (46) Swiss Franc Buy 6/18/14 3,798 3,832 (34) State Street Bank and Trust Co. Euro Sell 6/18/14 3,953 3,997 44 Israeli Shekel Buy 7/17/14 863 863 — Swiss Franc Buy 6/18/14 4,468 4,560 (92) UBS AG Swiss Franc Buy 6/18/14 1,787 1,803 (16) Total FUTURES CONTRACTS OUTSTANDING at 5/31/14 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) U.S. Treasury Note 2 yr (Long) 2 $439,531 Sep-14 $90 Total When-issued securities sold at 5/31/14 (Unaudited) COMMON STOCKS (—%) (a) Shares Value Communication services (—%) Civeo Corp. (NON) 46 $1,061 Total when-issued securities sold (proceeds receivable $1,020) OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 5/31/14 (Unaudited) Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) JPMorgan Chase Bank N.A. EM Series 15 Version 1 Index BB+/P $(50,000) $400,000 6/20/16 500 bp $(26,625) Total $(50,000) * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at May 31, 2014. Securities rated by Putnam are indicated by “/P.” CENTRALLY CLEARED CREDIT DEFAULT CONTRACTS OUTSTANDING at 5/31/14 (Unaudited) Upfront Payments premium Termi- received Unrealized received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) NA IG Series 22 Index BBB+/P $(4,733) $330,000 6/20/19 100 bp $1,960 NA HY Series 22 Index B+/P (72,026) 990,000 6/20/19 500 bp 19,273 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at May 31, 2014. Securities rated by Putnam are indicated by “/P.” Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank bp Basis Points ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period IO Interest Only OTC Over-the-counter SPDR S&P Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2013 through May 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $14,123,984. (b) The aggregate identified cost on a tax basis is $13,420,309, resulting in gross unrealized appreciation and depreciation of $848,065 and $76,121, respectively, or net unrealized appreciation of $771,944. (NON) Non-income-producing security. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (AFF) Affiliated company. For investments in Putnam Short Term Investment Fund, the rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with a company which is under common ownership or control, or involving securities of companies in which the fund owned at least 5% of the outstanding voting securities, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $2,295,137 $709,369 $887,336 $1,275 $2,117,170 Putnam Absolute Return 100 Fund Class Y 576,529 128,093 31,872 10,953 672,739 Putnam Absolute Return 300 Fund Class Y 1,436,263 292,002 76,493 65,786 1,631,057 Putnam Absolute Return 500 Fund Class Y 2,460,472 362,994 127,507 46,370 2,773,212 Putnam Absolute Return 700 Fund Class Y 374,309 52,262 23,599 5,667 423,441 Putnam Money Market Fund Class A 446,538 108,452 25,498 37 529,492 Totals * Management fees charged to Putnam Short Term Investment Fund Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGCCS) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (F) Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (UR) At the reporting period end, 100 shares owned by the fund were not formally entered on the company's shareholder register, due to local restrictions on foreign ownership. While the fund has full title to these unregistered shares, these shares do not carry voting rights. At the close of the reporting period, the fund maintained liquid assets totaling $2,160,973 to cover certain derivatives contracts and when-issued securities sold. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments (including when-issued securities sold, if any)for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price (ask price for when-issued securities sold, if any) and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Futures contracts: The fund used futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Credit default contracts: The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. For the fund's average notional amount on credit default contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $301 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Basic materials $105,831 $18,973 $— Capital goods 106,622 10,590 — Communication services 91,014 19,539 — Conglomerates 41,780 — — Consumer cyclicals 261,494 60,350 — Consumer staples 154,688 38,110 — Energy 200,780 — — Financials 762,835 51,749 — Health care 264,922 13,622 — Technology 277,618 14,344 — Transportation 38,354 14,046 — Utilities and power 88,362 5,159 — Total common stocks — Convertible bonds and notes — 479,416 610 Convertible preferred stocks 39,263 207,498 — Corporate bonds and notes — 885,008 — Investment companies 6,059,073 — — Mortgage-backed securities — 195,708 — Preferred stocks 19,810 — — Senior loans — 18,638 — U.S. treasury obligations — 1,355,289 — Short-term investments 2,227,170 63,988 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(271) $— Futures contracts 90 — — When-issued securities sold (1,061) — — Credit default contracts — 121,367 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Credit contracts $121,367 $— Foreign exchange contracts 844 1,115 Interest rate contracts 90 — Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Futures contracts (number of contracts)2 Forward currency contracts (contract amount)$160,000 OTC credit default swap contracts (notional)$530,000 Centrally cleared credit defult rate swap contracts (notional)$1,200,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Barclays Bank PLC Barclays Capital Inc. (clearing broker) Citibank, N.A. Credit Suisse International Deutsche Bank AG HSBC Bank USA, National Association JPMorgan Chase Bank N.A. Merrill Lynch, Pierce, Fenner & Smith, Inc. State Street Bank and Trust Co. UBS AG Total Assets: OTC Credit default contracts*# $— $— $— $— $— $— $23,375 $— $— $— $23,375 Centrally cleared credit default contracts§ — 1,040 — 1,040 Futures contracts§ — Forward currency contracts# 282 — 117 370 23 — 8 — 44 — 844 Total Assets $282 $1,040 $117 $370 $23 $— $23,383 $— $44 $— $25,259 Liabilities: OTC Credit default contracts*# $— $— $— $— $— $— $— $— $— $— $— Centrally cleared credit default contracts§ — Futures contracts§ — 63 — — 63 Forward currency contracts# 288 — 38 313 248 6 114 — 92 16 1,115 Total Liabilities $288 $— $38 $313 $248 $6 $114 $63 $92 $16 $1,178 Total Financial and Derivative Net Assets $(6) $1,040 $79 $57 $(225) $(6) $23,269 $(63) $(48) $(16) $24,081 Total collateral received (pledged)##† $— $— $— $— $— $— $23,269 $— $— $— $23,269 Net amount $(6) $1,040 $79 $57 $(225) $(6) $— $(63) $(48) $(16) $812 * Excludes premiums, if any. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day's variation margin only, which is not collateralized.Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: July 28, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: July 28, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: July 28, 2014
